Exhibit 10.2

LEASE

THIS LEASE (“Lease”) is dated as of March 13, 2014 between Moffett Park Drive
Owner, LLC, a Delaware limited liability company (“Landlord”), and Applied Micro
Circuits Corporation, a Delaware corporation (“Tenant”).

1. PREMISES AND COMMON AREAS.

1.1 Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, a portion of the building (the “Building”) located at 215 Moffett Park
Drive in the City of Sunnyvale, Santa Clara County, California, consisting of
the complete second floor of the Building and a portion of the ground floor of
the Building as depicted on Exhibit A-1 attached hereto and incorporated herein
(the “Premises”). The Building together with the land on which the Building is
located is referred to herein collectively as, the “Property”. During the Term
(as defined below), Tenant shall have the exclusive right to use the generator
which currently services the Building. During the Term, Tenant shall have the
right to use two hundred twenty (220) parking stalls at the Property, including
the exclusive right to use twenty-one (21) parking stalls as depicted on Exhibit
A-2 attached hereto and incorporated herein, which reserved spaces will be
marked by Landlord “Reserved for Applied Micro”. Notwithstanding the foregoing,
Landlord may at its election upon thirty (30) days written notice to Tenant but
only to the extent necessary to allow Landlord’s Construction (hereinafter
defined and with the designated location as convenient as practicable to the
main entrance of the Building) designate the locations within the Property in
which Tenant and Tenant’s employees and visitors may park and move (but only on
a temporary basis, the location of the reserved spaces shown on Exhibit A-2
attached hereto to a location in close proximity to the existing reserved spaces
designated on Exhibit “A-2”. In addition, Tenant shall have the non-exclusive
right to use those portions of the Property designated by Landlord from time to
time for the general non-exclusive use of Landlord, Tenant and other tenants of
the Building, which shall include but shall not be limited to, those areas on
the ground floor of the Building designated on Exhibit A-1 as “Common Area”,
common entrances, lobbies, corridors, stairwells, elevators, trash areas,
roadways, walkways, driveways and landscape areas, together with the existing
training room, cafeteria, fitness room and the adjacent restrooms and shower
facilities (the “Common Area”). Common Area does not include the Building’s
exterior windows and walls and the roof. Tenant is currently in occupancy of the
Building and Tenant shall be entitled to exclusive occupancy of the Building
(including, without limitation, the complete ground floor) through and including
March 13, 2014 without additional charge or Rent.

1.2 AS-IS. Tenant acknowledges and agrees that Tenant (x) was the long-term
occupant of the Premises immediately prior to the Commencement Date (as defined
below), and (y) is extremely familiar with the condition of the Property due to
its prior occupancy and as such has inspected the Premises and accepts the
Premises as of the Commencement Date “AS IS” and “WITH ALL FAULTS”. TENANT
ACKNOWLEDGES THAT LANDLORD HAS NOT MADE, AND WILL NOT MAKE, NOR SHALL LANDLORD



--------------------------------------------------------------------------------

BE DEEMED TO HAVE MADE, ANY WARRANTIES TO TENANT WITH RESPECT TO THE QUALITY OF
CONSTRUCTION OF ANY LEASEHOLD IMPROVEMENTS OR TENANT FINISH WITHIN THE PREMISES
OR AS TO THE CONDITION OF THE PREMISES, EITHER EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OR REPRESENTATION AS TO (i) ITS FITNESS, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE, (ii) THE QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, (iii) THE EXISTENCE OF ANY DEFECT, LATENT OR PATENT, (iv) LANDLORD’S
TITLE THERETO, (v) VALUE, (vi) COMPLIANCE WITH SPECIFICATIONS, (vii) LOCATION,
(viii) USE, (ix) CONDITION, (x) MERCHANTABILITY, (xi) QUALITY,
(xii) DESCRIPTION, (xiii) DURABILITY (xiv) OPERATION, (xv) THE EXISTENCE OF ANY
HAZARDOUS MATERIAL, HAZARDOUS CONDITION OR HAZARDOUS ACTIVITY OR
(xvi) COMPLIANCE OF THE PREMISES WITH ANY REGULATIONS OR EASEMENT AGREEMENTS;
AND ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT. TENANT ACKNOWLEDGES
THAT THE PREMISES IS OF ITS SELECTION AND TO ITS SPECIFICATIONS AND THAT THE
PREMISES HAS BEEN INSPECTED BY TENANT AND IS SATISFACTORY TO IT. IN THE EVENT OF
ANY DEFECT OR DEFICIENCY IN ANY OF THE PREMISES OF ANY NATURE, WHETHER LATENT OR
PATENT, THAT IS EXISTING ON THE EFFECTIVE DATE, LANDLORD SHALL NOT HAVE ANY
RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO OR FOR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES TO TENANT (INCLUDING STRICT LIABILITY IN TORT). THE
PROVISIONS OF THIS SECTION 2 HAVE BEEN NEGOTIATED, AND ARE INTENDED TO BE A
COMPLETE EXCLUSION AND NEGATION OF ANY WARRANTIES BY LANDLORD, EXPRESS OR
IMPLIED, WITH RESPECT TO ANY OF THE PREMISES, ARISING PURSUANT TO THE UNIFORM
COMMERCIAL CODE OR ANY OTHER LAW NOW OR HEREAFTER IN EFFECT OR ARISING
OTHERWISE.

2. TERM.

2.1 The term of this Lease (“Term”) shall commence on the date first set forth
above (“Commencement Date”) and expire on August 31, 2015 (“Expiration Date”);
provided, however, that Tenant shall have the right (the “Early Termination
Option”) to accelerate the Expiration Date to an earlier date selected by Tenant
(the “Termination Date”) upon not less than one hundred twenty (120) days’
notice to Landlord. If Tenant elects to have the Termination Date occur prior to
the Expiration Date (which such notice shall be irrevocable), Landlord shall pay
to Tenant an amount equal to Seventy Five Thousand Dollars ($75,000) per month
(prorated for any partial calendar month based upon the actual number of days in
such month and the number of days remaining in such month after the date Tenant
surrender possession of the Premises to Landlord) that Tenant surrenders
possession of the Premises prior to the Expiration Date, not to exceed Three
Seventy Five Thousand Dollars ($375,000) in total (the “Early Termination Fee”),
such payment to be made within ten (10) business days following Tenant’s
surrender of the Premises in the condition required herein. For purposes of
Section 26 hereof, once Tenant exercises the Early Termination Option the
Termination Date shall be deemed the Expiration Date for purposes of determining
liability under such Section 26.

2.2 On or before the Termination Date, Tenant shall be required to surrender the
Premises in its entirety to Landlord in the same condition required under this
Lease for the surrender of the Premises. Tenant’s failure to so surrender the
Premises to Landlord on or before the applicable Termination Date shall be
deemed to be a holdover.

 

2



--------------------------------------------------------------------------------

3. RENT.

3.1 Monthly Rent; Utility Cost. As monthly rental hereunder, Tenant shall pay to
Landlord the amount of Fifty Thousand Dollars ($50,000) (the “Rent”), in
advance, on the first day of each calendar month, during the Term, without
demand, notice, abatement (except as expressly set forth herein), deduction or
set-off. Tenant shall be responsible to pay for fifty percent (50%) of the cost
of all utilities (i) consumed in the Premises and (ii) used to operate the
Building’s elevators and HVAC systems within ten (10) business days following
written request.

3.2 Late Payment Charges. If any installment of Rent, or any other sum due from
Tenant is not received by Landlord within ten (10) days after the due date,
Tenant shall pay to Landlord an additional sum equal to five percent (5%) of the
amount overdue to compensate Landlord for reasonably foreseeable processing and
accounting charges. Acceptance of any late charge shall not constitute a waiver
by Landlord of Tenant’s default with respect to the overdue amount.
Notwithstanding the foregoing, Tenant shall be entitled to a ten (10) day grace
period after written notice from Landlord on the first occasion during any
calendar year in which any amount due hereunder is not paid when due prior to
the application of such late charge.

3.3 PRORATIONS. Rent for any period during the Term which is for less than one
(1) month shall be a prorated portion of the monthly installment herein, based
upon a thirty (30) day month.

3.4 PLACE OF PAYMENT. All sums payable by Tenant hereunder shall be paid to
Landlord at its address for notices hereunder or at such other addresses as may
from time to time be designated by notice to Tenant.

4. FULL SERVICE LEASE. Tenant shall provide its own janitorial service for the
Premises. With this exception and except for Tenant’s obligations expressly set
forth in this Lease, this Lease shall be a full service lease and Landlord shall
be responsible at Landlord’s sole cost and expense, for all operating costs of
the Property, including, but not limited to, all costs incurred by Landlord for
the administration, operation, and maintenance of the Premises, Building and
Common Area, including, but not limited to (i) Real property taxes and
assessments, and personal property taxes on Landlord’s personal property;
(ii) the cost of all utilities supplied to the Premises and the Common Area;
(iii) Landlord’s liability, property and casualty insurance; (iv) labor and
costs incurred in managing the Building, Premises and Common Area; and (v) the
costs of maintenance and repair of the Building, Premises and Common Area
including, but not limited to, the Building elevator, roof and HVAC systems.
Landlord shall reimburse Tenant for janitorial service to the Premises, up to an
amount equal to the market rate based upon the same scope and quality of
services being provided to Tenant as of the Effective Date plus five percent
(5%).

5. ACCESS AND UTILITIES.

5.1 Services. Landlord shall furnish the following services to Tenant
twenty-four (24) hours a day and seven (7) days a week: (i) hot and cold water
for use in the

 

3



--------------------------------------------------------------------------------

lavatories, kitchen, shower facilities and at all sinks; (ii) customary heat and
air conditioning; (iii) elevator service; (iv) electricity; and (v) access to
the Premises and Common Area for Tenant and its employees. Except to the extent
caused by the gross negligence or willful misconduct of Landlord or Landlord
Parties, Tenant agrees that Landlord shall not be liable for failure to furnish
or delay in furnishing any service or utility, or for any diminution in the
quality or quantity thereof, whether such failure or delay or diminution is
occasioned, in whole or in part, by repairs, replacements, or improvements
(subject to Landlord’s compliance with Section 11 below), by Force Majeure (as
defined below), by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Building or Property, by
any accident or casualty whatsoever, by act or default of Tenant or other
parties, or by any other cause; and such failures or delays or diminution shall
never be deemed to constitute an eviction or disturbance of Tenant’s use and
possession of the Premises or, relieve Tenant from performing any of its
obligations under this Lease. Landlord reserves the right to temporarily stop
services to the Common Areas, when necessary by reason of accident or emergency,
or for reasons of security or for repairs, maintenance, alterations or
improvements, in the judgment of Landlord desirable or necessary to be made or
performed, until the repairs, alterations or improvements have been completed
and subject to restoration as soon as is practicable.

5.2 No Access Control Services. Tenant recognizes that Landlord shall not be
providing any access control services at the Building or Property and Landlord
shall not be responsible for, and Tenant waives any rights with respect to,
providing security or other protection for Tenant or its employees, invitees or
property in or about the Premises or the Property. Tenant has installed an
access control system (“Access Systems”) restricting access to the Premises.
Tenant, at its sole cost and expense, shall maintain the Access System for
Tenant’s benefit and Landlord shall not take any actions to dis-arm or disable
or to interfere with the operation of the Access System. Landlord shall not be
liable to Tenant, and Tenant hereby waives any claim against Landlord, for, and
expressly assumes the risk of (i) any unauthorized or criminal entry of third
parties into the Premises or the Property, (ii) any damage to Tenant in or about
the Premises or the Property, or (iii) any loss of property in and about the
Premises or the Property, by or from any unauthorized or criminal acts of third
parties, regardless of any action, inaction, failure, breakdown, malfunction
and/or insufficiency of the security services provided by Landlord.

5.3 Landlord’s Right of Entry. Notwithstanding anything to the contrary
contained in this Lease, Landlord or any other Landlord Party may enter the
Premises from 8:00 a.m. to 6 p.m. on any business day after at least one (1)
Business Day notice (except in the case of emergency where there is an imminent
risk of material injury or damage to person or property), for which no notice
shall be required), specifying a two (2) hour window for such entry (provided,
however, in the event that tenant promptly notified Landlord that the time is
not convenience, Landlord and Tenant shall negotiate in good faith to arrive at
a good time) to: (a) examine and inspect the Premises (including to confirm
Tenant’s compliance with its obligations under this Lease), (b) show the
Premises to prospective investors, purchasers, mortgagees, lessors or (from and
after the earlier of (x) January 5, 2015 and (y) the date of delivery of
Tenant’s notice to exercise the Early Termination Option) lessees, (c) make such
repairs, alterations, replacements or additions to the Premises for which
Landlord is responsible pursuant to this Lease, (d) perform tenant improvements
necessary to accommodate additional tenants in the Building during term,
(e) comply with any applicable laws, (f) post notices of nonresponsibility and
(g) to the extent permitted by applicable laws, exercise Landlord’s remedies
upon the occurrence and during the continuation of a Default; provided, however,
that all Landlord Parties and any such prospective investors, purchasers,
mortgagees, lessors or lessees described above shall adhere to Tenant’s
reasonable security and confidentiality standards, and any such individuals must
agree to being accompanied by Tenant’s security member or personnel during any
such visit; and provided further, that Landlord shall, except in case of
emergency, use commercially reasonable efforts to minimize interference with
Tenant’s use of and access to the Premises. In addition, in the event that
during the term Landlord performs tenant improvement work to the Building
necessary to accommodate an additional tenant in the Building, Tenant shall,
upon the written request of Landlord, meet with Landlord and the general
contractor performing such work to establish procedures to facilitate the
contractor’s reasonable access to the Premises in a timely manner. Subject to
the foregoing, Landlord shall be allowed to take into and through the Premises
any and all materials that may be required to make any such repairs, additions,
alterations or improvements. Any such entries shall be without the abatement of
Rent and shall include the right to take such reasonable steps as are required
to accomplish the stated purposes. In an emergency to property or the life or
safety of any person, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises. Any entry
into the Premises in the circumstances and manner described in this Section 5.3
shall not be deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an actual or constructive eviction of Tenant from any portion
of the Premises. If Tenant, upon receipt of the required notice set forth above,
fails to provide Landlord with access to the Premises, then (i) Landlord shall
not be liable for failure to perform the service or repair for which Landlord’s
access was intended until such time as access is provided, but Tenant shall be
liable for any damage caused by its delay and (ii) Tenant shall be required to
pay Landlord One Thousand Dollars ($1,000) per incident.

 

4



--------------------------------------------------------------------------------

6. TAXES.

6.1 Taxes Payable by Tenant. Tenant shall pay before delinquency, any and all
taxes levied or assessed and which become payable during the Term upon Tenant’s
equipment, furniture, fixtures and other personal property located in the
Premises (“Personal Property Taxes”). In the event that Personal Property Taxes
are imposed or assessed against Landlord, the Building or the Property, Landlord
shall furnish Tenant with all applicable tax bills, public charges and other
assessments or impositions and Tenant shall forthwith pay the same either
directly to the taxing authority or, at Landlord’s option, to Landlord, in which
event Landlord shall pay such amounts to the taxing authority promptly after
receipt of the funds from Tenant.

6.2 Taxes Payable by Landlord. Landlord shall pay before delinquency all real
property taxes and assessments and taxes imposed upon the Property.

7. USE OF PREMISES.

7.1 Use. Tenant agrees that the Premises shall be used and occupied only for
office, research and development use, manufacturing and storage, together with
uses which are related to the foregoing, and for no other purpose whatever
without the written consent of Landlord which consent shall not be unreasonably
withheld, conditioned or delayed. Tenant will commit no nuisance or waste on the
Premises, will not unreasonably obstruct the areas outside of Tenant’s doors or
any portion of the Common Area and will not cause any unreasonable odors, noise,
smoke, vibration, electronic emissions or any other item to emanate from the
Premises so as to damage or interfere with any other tenant of Landlord.

7.2 Hazardous Materials. Tenant shall not cause or permit to be discharged from
or about the Premises or the Property any materials identified by any federal,
state, or local governmental body or agency as hazardous materials
(collectively, “Hazardous Materials”), except for such Hazardous Materials which
are commonly used or stored as a consequence of using the Premises for general
office and administrative purposes which are used and stored in accordance with
all applicable laws. Tenant shall at its sole expense comply with all applicable
governmental rules, regulations, codes, ordinances, statutes and other
requirements respecting Hazardous Materials in connection with Tenant’s
activities on or about the Premises or the Property. Tenant shall at its sole
cost perform all clean-up and remedial actions which may be required of Tenant
by any governmental authority with respect to any discharge of such materials by
Tenant.

7.3 Compliance With Laws And Regulations. Tenant shall, at its sole cost and
expense, comply fully with all laws, rules and orders of all federal, state and
municipal governments and any subdivision or agency thereof (collectively,
“Governmental Requirements”) applicable to Tenant’s use and occupancy of the
Premises, provided, however, that Tenant shall not be required to make or to pay
the cost of any capital improvements to the Premises, the Building or the Common
Area with respect to any such Governmental Requirements unless resulting from
alterations performed by Tenant or Tenant’s particular use of

 

5



--------------------------------------------------------------------------------

the Premises; provided that, (i) Tenant shall not be required to perform such
capital improvements if such capital improvement results from Tenant’s
particular use of the Premises or alterations performed by Tenant prior to the
Commencement Date if Tenant terminates this Lease and surrenders possession of
the Premises to Landlord within thirty (30) days of receipt of notice of the
violation of Governmental Requirements, in which case, Tenant shall be entitled
to receipt of the Early Termination Fee, if applicable and (ii) if such capital
improvement results from alterations performed by Tenant on or after the
Commencement Date, then Tenant may not exercise Tenant’s Early Termination
Option unless and until Tenant performs the applicable capital improvements
resulting from such alterations performed by Tenant on or after the Commencement
Date. If any alterations performed by Landlord to the Building triggers a
requirement to make any capital improvement to the Building under applicable
Governmental Requirements, then Landlord shall at Landlord’s sole cost and
expense perform such capital improvement. Tenant shall neither do nor permit any
act which will cause the premiums for insurance upon or with respect to the
Building or other buildings and appurtenances in the Property to increase, or
cause a cancellation of any insurance policy covering said building, or any part
thereof. Tenant shall not sell, or permit to be stored, used or sold, in or
about the Premises, any article which may be prohibited by the standard form of
fire insurance policy in effect from time to time. Tenant shall, at its sole
cost and expense, comply with any and all requirements and recommendations of
any insurance organization or company, including, without limitation, the board
of fire underwriters, pertaining to the use or occupancy of the Premises by
Tenant, if compliance with such requirements or recommendations is necessary for
the maintenance of reasonable fire and public liability insurance covering said
Building.

8. MAINTENANCE AND REPAIR DUTIES.

8.1 Tenant Repair. By entry hereunder, Tenant acknowledges that the Premises and
appurtenances are in good, clean and sanitary order and repair. Except as set
forth in Section 8.2 below, Tenant shall be solely responsible to repair the
HVAC systems located within the Building. If Tenant determines the HVAC system
cannot be repaired, Tenant may install, at Tenant’s sole expense, temporary HVAC
units. Additionally, Tenant shall be responsible for the expense of
installation, operation, and maintenance of its telephone and other
communications cabling from the point of entry into the Property to the Premises
and throughout the Premises.

8.2 Landlord Repair. Except as expressly set forth herein, Landlord, at its
expense, shall maintain the Property (including the Premises) and all components
thereof, including, but not limited to the elevator, Building systems (including
but not limited to, the HVAC system, the roof and roof membrane), the foundation
and structural elements of the Building (including structural load bearing walls
and roof structure), the Property’s parking facilities, the Common Areas of the
Property and the landscaped areas in the same condition as on the Commencement
Date. Landlord’s obligation with respect to the HVAC system shall solely be to
perform routine maintenance; any repairs shall be the responsibility of Tenant
at Tenant’s sole cost. Landlord shall have no obligation to make any capital
repairs to the HVAC, roof or roof membrane and shall not be obligated to replace
any of the foregoing; provided that, should Landlord elect to replace the HVAC
system during the Term in its sole discretion, such replacement shall be at
Landlord’s sole expense notwithstanding Tenant’s repair obligation with respect
thereto, and shall be performed in such manner as to not materially interfere
with

 

6



--------------------------------------------------------------------------------

Tenant’s use or occupancy of and/or access to the Premises, the Building and the
Common Area, or the provision of any utilities or services to be provided to the
Premises and the Common Areas by Landlord hereunder, as provided in Section 11.
Notwithstanding the foregoing, Landlord shall not be required to make any repair
to the Premises the cost of which is estimated to exceed $5,000.00 individually
or the cost of which when aggregated with all other repairs to the Premises or
the Property previously made by Landlord during the Term is estimated to exceed
$50,000.00. If any repair to the Premises is required the estimated cost of
which exceeds the amounts set forth in the preceding sentence, then Landlord
shall notify Tenant, Tenant may, but shall have no obligation, to make such
repair and, if Tenant elects to make such repair, then Landlord shall reimburse
Tenant for the first $5,000.00 of the cost of such repair within thirty
(30) days after receipt of invoice together with reasonable supporting evidence
provided that Landlord’s total aggregate liability for all repairs to the
Premises or the Property during the Term shall not exceed $50,000.00, and any
remaining cost shall be borne exclusively by Tenant. If any repair to the
Premises is required the estimated cost of which would exceed the amounts set
forth in this Section 8.2, then, except as expressly set forth in the preceding
sentence, Landlord shall have no liability to Tenant whatsoever for failure to
make such repair.

9. REMOVAL OF FIXTURES AND PERSONAL PROPERTY. On the last day of the Term,
Tenant will remove its trade fixtures (including, but not limited to, all lab
equipment) from the Premises and the Common Areas, remove all of its furniture,
equipment and other personal property from the Premises and will surrender the
Premises to Landlord in the condition existing on the Commencement Date,
reasonable wear and tear, obsolescence and damage by casualty, act of God or the
elements, or damage by insured perils covered by Landlord’s insurance excepted.
In addition, if during the Term Landlord leases any portion of the ground floor
of the Building east of the main entry lobby of the Building to a third-party,
then, upon Landlord’s request, Tenant shall promptly remove Tenant’s paintings
from the eastern wall of the main entry lobby of the Building. The generator and
the HVAC System which service the Building shall be surrendered to Landlord on
the last day of the Term in their then current condition. If Tenant fails to
remove Tenant’s trade fixtures (including, but not limited to, all lab
equipment), furniture, equipment and other personal property from the Premises
prior to the expiration or earlier termination of this Lease, Landlord shall
also have the right, subject to applicable law, to re-enter the Premises and
remove all such property from the Premises; such property may be removed and
stored in a public warehouse or elsewhere at the cost of and for the account of
Tenant for such period of time as may be required by applicable law after which
time Landlord may dispose of such property in accordance with applicable law.

10. TENANT IMPROVEMENTS.

10.1 Demised Premises. If the Premises as demised as shown on Exhibit “A” are
not permitted by laws, Tenant shall be responsible at Tenant’s sole cost and
expense to reconfigure the Premises, subject to Landlord’s reasonable approval;
provided that Landlord may reasonably object, without limitation, to any revised
configuration which increases the rentable square footage of the Premises or
which adversely affects Landlord’s ability to lease or renovate the remainder of
the Building as compared to the configuration of the Premises shown on Exhibit
“A” hereto. At Landlord’s election, upon at least thirty (30) days prior written
notice to Tenant, Tenant shall, at Tenant’s sole cost and expense, construct a
chain link fence in the warehouse portion of the Building in the locations show
on Exhibit “A” hereto.

 

7



--------------------------------------------------------------------------------

10.2 Alterations. Tenant shall not make, or suffer to be made, any alterations
of the Premises, or any part thereof, without the prior written consent of
Landlord, which consent will not be unreasonably withheld, conditioned or
delayed (but, in the case of alterations which will affect the structural
portions of the Building, may be granted or withheld in Landlord’s sole and
absolute discretion), and any Tenant improvements, additions to or alterations
of the Premises shall become a part of the realty and belong to Landlord;
provided, however, Tenant shall retain title to all equipment, furniture,
fixtures and other personal property placed in the Premises (whether before or
after the Commencement Date) by Tenant excepting only personal property used by
Tenant solely in connection with the maintenance or repair of the Property
(expressly excluding any personal property used by Tenant in the conduct of its
business as an occupant of the Property as opposed to the maintenance or repair
of the Property) which has been conveyed to Landlord. Notwithstanding the
foregoing, Tenant may paint the Premises and install carpet in the Premises
without Landlord’s consent. Landlord’s consent shall be conditioned upon
Tenant’s acquiring all applicable governmental permits, and all Tenant’s
alterations shall be performed in a workmanlike manner with good and sufficient
materials. If Landlord has consented to any proposed alterations by Tenant,
Tenant shall advise Landlord in writing, in advance, of the date upon which such
alterations will commence in order to permit Landlord to post a notice of
non-responsibility. Except for such as it may be contesting in good faith in a
manner not prejudicial to Landlord, Tenant will promptly pay and discharge all
claims for work or labor done, supplies furnished or services rendered at the
request of Tenant. Tenant will keep the Premises free and clear of all
mechanic’s and materialmen’s liens in connection herewith, and Tenant covenants
to indemnify and hold Landlord free and harmless from any and all liability,
claim, damage, loss, cost or expense (including but not limited to reasonable
attorneys’ fees) in connection with any labor, material or service supplied or
rum/shed in or about the Premises at the request of Landlord or its assignees or
sub-tenants to those for whom it is responsible. Upon demand, Tenant shall
reimburse Landlord for all reasonable, out-of-pocket costs incurred by Landlord
in connection with any alterations performed by Tenant, including, without
limitation, the costs of any third-party architects, engineers or consultants
reasonably required by Landlord to review drawings for such alterations.

10.3 Signs. Tenant shall have the right to maintain its interior and exterior
signage existing as of the Commencement Date (“Tenant’s Signage”) throughout the
Term. Tenant shall not have the right to install any additional signage on the
exterior or interior of the Building, or to place any marquee, awning,
decoration or other attachment on or to the storefront, windows (inside or
outside), or exterior walls of the Building without the prior written approval
of Landlord, which approval may be withheld in Landlord’s sole and absolute
discretion. Tenant shall remove all of Tenant’s Signage upon expiration or
sooner termination of the Term (“Lease Termination”), and any signage not
removed within sixty (60) days after the Lease Termination shall be deemed
abandoned by Tenant and may be disposed of by Landlord at Tenant’s cost.
Tenant’s right to maintain Tenant’s Signage on the Building is personal to the
Tenant originally named in this Lease and may not be transferred or assigned to
any party. Notwithstanding the foregoing, Tenant shall have the right to place
banners and similar decorations in the interior of the Premises.

11. LANDLORD’S CONSTRUCTION. All construction, remodeling, renovation and other
work performed by or on behalf of Landlord (including, but without limitation,
work performed by other tenants of the Building) (“Landlord’s Construction”)
shall be performed in

 

8



--------------------------------------------------------------------------------

such manner as to not materially interfere with Tenant’s use or occupancy of
and/or access to the Premises, the Building and the Common Area, or the
provision of any utilities or services to be provided to the Premises and the
Common Areas by Landlord hereunder. Other than tenant improvement work of other
tenants in the Building within the premises of such other tenants, Landlord’s
Construction shall be limited during the Term to (i) constructing exterior test
fits and exterior mock ups which shall not be adjacent to the main front entry
of the Building and (ii) performing demolition in the other tenant areas of the
Building and minor demolition for investigative purposes in the interior Common
Areas. Landlord’s Construction shall not include the ability to replace the roof
of the Building during the Term unless agreed to by Landlord and Tenant in
writing. Landlord covenants and agrees that upon Tenant paying the Rent and
complying with the terms hereof within the expiration of all applicable notice
and cure periods, Tenant may peaceably and quietly enjoy the Premises. Landlord
reserves the right to enter into and record against the Property easement
agreements, covenants, restrictions and conditions, declarations and licenses or
to apply for entitlements, subdivision maps, seek rezoning, or otherwise
negotiate agreements with the governmental entities having jurisdiction over the
Property; provided, that, none of the same have a material adverse effect on the
operation of Tenant’s business at the Premises.

12. INSURANCE.

12.1 Tenant’s General Liability Insurance. Tenant shall, at its own cost and
expense, keep and maintain in full force during the Term, a policy of
comprehensive general liability insurance insuring Landlord and Tenant against
any liability arising out of the operation of Tenant’s business and the
condition, use, occupancy or maintenance of the Premises including contractual
liability coverage (or with contractual liability endorsement). Such insurance
policy shall have a general aggregate limit for personal injury and property
damage in an amount of not less than Five Million Dollars ($5,000,000) and a per
occurrence limit of not less than Five Million Dollars ($5,000,000). Landlord
shall be named as an additional insured on such policy.

12.2 Tenant’s Property. Tenant shall, at its own cost and expense, maintain “all
risk” property insurance on a “special causes of loss” basis (including boiler
and machinery (if applicable); sprinkler damage, vandalism and malicious
mischief) on Tenant’s personal property, leasehold improvements and Alterations
in an amount equal to the full replacement cost thereof.

12.3 Workers Compensation. Tenant shall, at its sole cost and expenses, keep and
maintain workers compensation insurance, statutory and employer’s liability
coverage at a limit of $1,000,000 bodily injury each accident.

12.4 General Requirements. All of Tenant’s insurance policies required under
this Section 12 shall be issued by carriers licensed to do business in the State
of California each with a Best’s Insurance Reports policy holder’s rating of not
less than A- and a financial size category of not less than Class VII, shall be
written on an “occurrence basis,” which shall afford coverage for all claims
based on acts, omissions, injury and damage, which occurred or arose (or the
onset of which occurred or arose) in whole or in part during the policy period
and shall be non-cancellable and not subject to material change except after
thirty (30)

 

9



--------------------------------------------------------------------------------

days written notice to Landlord and any mortgagee or underlying ground lessor of
Landlord. Tenant shall deliver policies of such insurance or certificates
thereof to Landlord prior to the Commencement Date, and evidence of renewals of
such policies shall be delivered to Landlord at least ten (10) days prior to the
expiration of each respective policy term. In the event Tenant shall fail to
procure and keep such insurance in full force and effect during the Term, or to
deliver such policies or certificates within said time frame, Landlord may, at
its option, procure same for the account of Tenant, and the cost thereof shall
be paid to Landlord as additional rent within five (5) business days after
delivery to Tenant of bills therefor. Tenant shall have the right to satisfy the
foregoing insurance requirements pursuant to so-called “umbrella” or “blanket”
insurance coverage so long as the minimum coverages described above are
applicable to the Premises, Landlord and the Property, as applicable.

12.5 Landlord’s Insurance. Landlord shall at its own cost and expense, keep and
maintain throughout the Term insurance on the Building against fire and risks
covered by “special causes of loss” form (excluding earthquake and flood) on a
100% “replacement cost” basis. Landlord’s insurance shall: (i) cover the
Building; and (ii) not cover any Alterations, leasehold improvements or personal
property installed in the Premises by or on behalf of Tenant. Landlord shall
also maintain at its expense commercial general liability insurance including
contractual liability coverage (or with contractual liability endorsement) on an
occurrence basis in amounts not less than Five Million Dollars ($5,000,000) per
occurrence and general aggregate limit of Five Million Dollars ($5,000,000) with
respect to bodily injury or death and property damage. Any insurance required or
permitted to be carried by Landlord hereunder may be carried under blanket
policies covering other properties of Landlord and/or its partners and/or their
respective related or affiliated corporations so long as such blanket policies
provide insurance at all times for the Property as required by this Lease.

12.6 Waiver of Subrogation. Landlord and Tenant hereby agree that no insurer of
any interest of either shall have any right of subrogation against the other
under any property insurance policies carried by either on the Premises or any
part thereof and that an appropriate waiver of subrogation shall be placed in
such policies. Notwithstanding anything to the contrary in this Lease, to the
extent that this waiver does not invalidate or impair their respective insurance
policies, the parties hereto release each other and their respective agents,
employees, successors, assignees and subtenants from all liability for injury to
any person or damage to any property that is caused by or results from a risk
(i) which is actually insured against, to the extent of receipt of payment under
such policy (unless the failure to receive payment under any such policy results
from a failure of the insured party to comply with or observe the terms and
conditions of the insurance policy covering such liability, in which event, such
release shall not be so limited), (ii) which is required to be insured against
under this Lease, or (iii) which would normally be covered by the standard
“special causes of loss” form of property insurance, without regard to the
negligence or willful misconduct of the entity so released. Landlord and Tenant
shall each obtain from their respective insurers under all policies of fire,
theft, and other property insurance maintained by either of them at any time
during the Term insuring or covering the Property or any portion thereof of its
contents therein, a waiver of all rights of subrogation which the insurer of one
party might otherwise, if at all, have against the other party, and Landlord and
Tenant shall each indemnify the other against any loss or expense, including
reasonable attorneys’ fees, resulting from the failure to obtain such waiver.

 

10



--------------------------------------------------------------------------------

13. INSPECTION OF PREMISES. Tenant shall permit Landlord and its agents to enter
into and upon the Premises at all reasonable times, following reasonable notice
(and solely in accordance with the terms of Section 5.2 above), for the purposes
of protecting owner’s property, inspecting the Premises, maintaining the
Building, making repairs, alternations or additions to any other portion of the
Building or for the purpose of posting notices of non-responsibility for
alterations, additions, or repairs.

14. DESTRUCTION. In the event of total or partial destruction of the Premises or
to the Building and Common Area which prevents Tenant’s beneficial use of the
Premises caused by a loss required to be insured under Landlord’s property
insurance pursuant to Section 12.6 hereof, Landlord shall forthwith repair the
same; provided, however, that if the repairs cannot be made within ninety
(90) days after the date of destruction, under the then applicable laws and
regulations of Federal, State, County and Municipal authorities and in the light
of the extent of damage and the then condition of the labor market and
availability of materials and supplies, as reasonably and in good faith
estimated by an architect retained by Landlord, then either party may elect to
terminate this Lease by written notice to the other given within ten (10) days
after Landlord provides Tenant with written notice of the estimated time to
complete the repairs. Landlord shall retain the architect as soon as is
practicable after the occurrence of the damage and shall provide the architect’s
estimate of the time to complete the repairs. If Landlord is required to make
repairs, this Lease shall continue in full force and effect and the rent shall
be proportionately reduced while repairs are being made, such reduction shall be
based upon the extent to which the damage and making of repairs shall interfere
with the business carried on by Tenant in the Premises. If Landlord should elect
or be obligated pursuant to this Section 14 to repair because of any damage or
destruction, Landlord’s obligation shall be limited solely to restoration of the
Building to the condition provided to Tenant on the Commencement Date and shall
not extend to any leasehold improvements or alterations in the Premises made by
Tenant during the Term, furniture, equipment, supplies, trade fixtures or other
personal property owned or leased by Tenant, its employees, contractors,
invitees or licensees. The provisions of this Lease, including this Section,
constitute an express agreement between Landlord and Tenant with respect to any
and all damage to, or destruction of, all or any part of the Premises, the
Building or any other portion of the Property. Any statute or regulation of the
state in which the Building is located including, without limitation, Sections
1932(2) and 1933(4) of the California Civil Code, with respect to any rights or
obligations concerning damage or destruction in the absence of an express
agreement between the parties, shall have no application to this Lease or any
damage or destruction to all or any part of the Premises, the Building or any
other portion of the Property.

15. EMINENT DOMAIN.

15.1 Total Or Substantial Taking. If title to all the Premises is taken for any
public or quasi-public use or under any statute or by right of eminent domain or
by private purchase in lieu of eminent domain or if title to so much of the
Premises is taken or if the Premises be damaged by taking so that a reasonable
amount of reconstruction of the Premises will not result in the Premises being a
practical improvement with adequate access and reasonably suitable for Tenant’s
continued occupancy or for the conduct of Tenant’s business in a manner
consistent with the conduct of said business prior to said taking, then in
either event this Lease shall terminate on the date that the possession of the
Premises or part of the Premises is taken or on the date such damage occurs.

 

11



--------------------------------------------------------------------------------

15.2 Partial Taking. If any part of the Premises shall be so taken and the
remaining part of the Premises (after the reconstruction of the then existing
Building and improvements) is reasonably suitable for Tenant’s continued
occupancy for the purposes and uses for which the Premises are leased and
Landlord elects, by notice to Tenant with five (5) days of such taking, to cause
such reconstruction, this Lease shall, as to the part so taken, terminate as of
the date that possession of such part is taken, and the rental shall be reduced
in the same proportion that the floor areas of the portion of the Premises so
taken (less any additions to the Premises by reconstruction) bears to the
original floor area of the Premises. In the event of such election, Landlord
shall, at its own cost and expenses, make all necessary repairs or alterations
to the Premises to as to constitute a portion thereof not taken a complete
architectural unit and the remaining Premises a complete facility for the
conduct of the business of Tenant. During such period of repair and restoration,
rental shall be abated on a proportionate basis as it would be if the Premises
had been damaged or destroyed pursuant to the provisions of this Lease.
Otherwise, this Lease shall terminate on the date that the possession of the
part of the Premises is taken.

15.3 Damages. That portion of the compensation awarded or paid upon any such
taking or purchase which is allocable to Tenant’s business losses and/or to
improvements and fixtures in, upon or forming a part of the Premises which are
the property of, or which were paid for by, Tenant hereunder shall be paid to
Tenant. The remainder of the award or payment shall belong to Landlord and
Tenant waives any right to any part of such remainder.

16. TENANT’S DEFAULT. The occurrence of any of the following events (an “Event
of Default”) shall constitute a default and breach of this Lease by Tenant:

a. The failure by Tenant to make any payment of Rent, or any other required
payment, as and when due, and such failure shall not have been cured within ten
(10) days after written notice specifying the default with particularity thereof
from Landlord.

b. Tenant’s failure to perform any other term, covenant or condition contained
in this Lease and such failure shall have continued for thirty (30) days after
written notice of such failure specifying the default with particularity is
given to Tenant; provided that where such failure cannot reasonably be cured
within said thirty (30) day period, Tenant shall not be in default if Tenant
commences such cure within said thirty (30) day period and thereafter diligently
pursues all reasonable efforts to complete said cure until completion thereof;

c. Tenant’s assignment of its assets for the benefit of its creditors, the
filing of a petition by or against Tenant (where such petition against Tenant is
not dismissed within thirty (30) days), seeking adjudication or reorganization
under the Bankruptcy Code; the appointment of a receiver to take possession of,
or a levy by way of attachment or execution upon, substantially all of Tenant’s
assets at the Premises;

 

12



--------------------------------------------------------------------------------

d. Tenant shall do or permit to be done anything which creates a lien upon the
Premises or the Property and such lien is not removed or discharged within
thirty (30) days after the filing thereof;

e. Tenant shall fail to return a properly executed instrument to Landlord in
accordance with Section 22 hereof within the time period provided therein;

f. Tenant shall fail to return a properly executed estoppel certificate to
Landlord in accordance with Section 21 hereof within the time period provided
therein; and

g. Notwithstanding the foregoing, Tenant shall not be deemed in default under
Section 16(d), (e) or (f) unless Landlord has provided Tenant with written
notice setting forth the default with particularity and such claimed default
shall not have been cured within five (5) business days after delivery of such
notice

17. REMEDIES. Upon any Event of Default, Landlord shall have the following
remedies, in addition to all other remedies now or hereafter provided by law or
equity:

17.1 Lease In Full Force and Effect. Landlord shall be entitled to keep this
Lease in full force and effect and Landlord may enforce all of its rights and
remedies under this Lease, including the right to recover rent and other sums as
they become due, plus interest at the highest rate then allowed by law, from the
due date of each installment of rent or other sum until paid. Landlord shall
have the remedy described in California Civil Code Section 1951.4 (lessor may
continue lease in effect after lessee’s breach and abandonment and recover rent
as it becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations).

17.2 Termination. Landlord may terminate Tenant’s right to possession by giving
Tenant written notice of termination, whereupon this Lease and all of Tenant’s
rights in the Premises shall terminate. Any termination under this Paragraph
shall not release Tenant from the payment of any sum then due Landlord or from
any claim for damages or rent accrued. In the event this Lease is terminated
pursuant to this Paragraph, Landlord may recover from Tenant all damages
incurred by Landlord by reason of Tenant’s default, including but not limited
to: (i) the cost of recovering possession of the Premises; (ii) reasonable
attorneys’ fees, any real estate commissions actually paid and that portion of
any leasing commission paid by Landlord applicable to the unexpired Term of this
Lease; (iii) the worth at the time of award of the unpaid rent which had been
earned at the time of termination; (iv) the worth at the time of award of the
amount by which the unpaid rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss for the same
period that Tenant proves could have been reasonably avoided; (v) the worth at
the time of award of the amount by which the unpaid rent for the balance of the
Term after the time of award exceeds the amount of such rental loss for the same
period that Tenant proves could be reasonably avoided; and (vi) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform Tenant’s obligations under this Lease, or which in
the ordinary course of things would be likely to result therefrom; provided,
however, that the total damages recoverable on account of clauses (iv) and
(v) of this Section 17.2 shall not exceed the sum of three (3) months’ Rent. The
“worth at the time of award” of the

 

13



--------------------------------------------------------------------------------

amounts referred to in subparagraphs (iii) and (iv) of this Paragraph shall be
computed by allowing interest at the maximum rate then permitted by law. The
“worth at the time of award” of the amount referred to in subparagraphs (v) of
this Paragraph shall be computed by discounting such amount at the discount rate
of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%).

17.3 NO RELIEF FROM FORFEITURE AFTER DEFAULT. Tenant waives all rights of
redemption or relief from forfeiture under California Civil Code section 3275
and California Code of Civil Procedure sections 1174(c) and 1179, and under any
other present or future law, in the event Tenant is evicted or Landlord
otherwise lawfully takes possession of the Premises by reason of any Event of
Default.

18. LANDLORD’S DEFAULT. In the event of any failure by Landlord to perform any
of Landlord’s obligations under this Lease, Tenant will give Landlord written
notice specifying such default with particularity, and Landlord shall thereupon
have thirty (30) days in which to cure any such default. Unless and until
Landlord fails to so cure any default after such notice, Tenant shall not have
any remedy or cause of action by reason thereof. If a default by Landlord
remains uncured after the expiration of the thirty (30) day period (except for
obligations of Landlord which reasonably require greater than thirty (30) days
to fulfill, in which event Landlord shall not be in default so long as Landlord
initiates performance of any such obligation within such thirty (30) day period
and thereafter diligently acts to fulfill any such obligation), then Tenant
shall have the right, as Tenant’s sole and exclusive remedies, to either
(i) bring an action for damages or (ii) seek specific performance.

19. ASSIGNMENT AND SUBLETTING.

19.1 General. No assignment, subletting or hypothecation of this Lease by Tenant
(including by operation of law) (each, a “Transfer”) shall be permitted without
the written consent of Landlord. Whether or not Landlord grants consent to a
Transfer, Tenant shall pay Landlord’s review and processing fees for such
Transfer, as well as any reasonable legal fees incurred by Landlord, within
thirty (30) days after written request by Landlord. Any attempt to Transfer this
Lease by Tenant without Landlord’s consent shall be null and void. In the event
that Landlord consents to a Transfer, such consent shall not constitute a waiver
of the provision of this Paragraph with respect to any subsequent attempt to
Transfer this Lease. Notwithstanding the foregoing, Tenant shall have the right
to share portions of the Premises with employees of its wholly or majority-owned
subsidiaries and other companies with which Tenant has entered into joint
development agreements or similar arrangements (all of such subsidiaries,
companies and the employees thereof being “Tenant Parties” hereunder).
Sublessees or transferees of the Premises shall become directly liable to
Landlord for all obligations of Tenant hereunder pertaining to that portion of
the Premises covered by their subleases or other instruments of transfer (e.g.,
an assignment) without relieving Tenant of any liability therefor, and Tenant
shall remain obligated for all liability to Landlord arising under this Lease
during the entire remaining Term.

19.2 Permitted Transfer. A change or series of changes in ownership of stock or
other ownership interests of Tenant (other than a sale on a public stock
exchange) which would result in direct or indirect change in ownership of more
than fifty percent (50%) of

 

14



--------------------------------------------------------------------------------

the outstanding stock of or other ownership interests in Tenant as of the
Commencement Date shall be considered a Transfer of this Lease. Notwithstanding
the foregoing, Landlord’s consent shall not be required to an assignment of this
Lease or a subletting of any portion of the Premises to (i) any entity
controlling, controlled by or under common control with Tenant or (ii) to a
corporation or other entity which is a successor-in-interest to Tenant, by way
of merger, consolidation or corporate reorganization, or by the purchase of all
or substantially all of the assets or the ownership interests of Tenant provided
that (A) Tenant provides thirty (30) days advance written notice of any such
transfer, (B) such merger or consolidation, or such acquisition or assumption,
as the case may be, is for a good business purpose and not principally for the
purpose of transferring the Lease, and (C) such assignee or subtenant shall
agree in writing to assume all of the terms, covenants and conditions of this
Lease (or, in the case of a sublease, all of the terms, covenants and conditions
of this Lease applicable to the applicable sublet space) arising after the
effective date of the assignment.

19.3 Transfer Premium. Fifty percent (50%) of any consideration, net of Tenant’s
reasonable, out-of-pocket costs on a straight-line basis incurred in the
assignment or subletting (including Tenant’s reasonable expenses in constructing
improvements specifically for the subtenant or assignee and reasonable brokerage
commissions in connection with the assignment or subletting), which is in excess
of the Rent and other amounts due and payable by Tenant under this Lease, and
which is due to Tenant by any assignee of this Lease or successor to Tenant for
its assignment, or by any sublessee under or in connection with its sublease, or
otherwise due to Tenant by another party for use and occupancy of the Premises
or any portion thereof, on a per-rentable-square foot basis if less than all of
the Premises is transferred, shall be promptly remitted by Tenant to Landlord as
additional rental hereunder and Tenant shall have no right or claim thereto as
against Landlord.

19.4 Recapture. Notwithstanding anything to the contrary contained in this
Section 19, upon receipt of any notice which contemplates an assignment of
Tenant’s interest in this Lease or subletting of any portion of the Premises,
Landlord shall have the option exercisable by written notice to Tenant given
within ten (10) business days after receipt of such notice, to recapture the
space proposed to be sublet or assigned (“Transfer Space”). If Landlord
exercises its option to recapture, the Lease shall terminate with respect to the
Transfer Space on the commencement date specified in Tenant’s notice, and if
there is no such date then thirty (30) days after Landlord sends its written
notice of recapture. In the event of a recapture by Landlord, if this Lease
shall be canceled with respect to less than the entire Premises, Landlord and
Tenant shall enter into an appropriate amendment to this Lease confirming such
partial termination of this Lease, providing for a prorata reduction in and
apportionment of Base Rental on a straight square footage basis, and Landlord
shall have the right to use or relet the Transfer Space for any legal purpose in
its sole discretion. If Landlord elects to recapture the Transfer Space, then
Tenant shall separately demise the portion of the Premises so recaptured by
Landlord from the balance of the Premises, including, without limitation,
capping, re-routing or reconfiguring all mechanical, electrical, plumbing,
life-safety and other systems and equipment serving the affected portions of the
Premises and construct such other improvements as may be required by law or
which Landlord reasonably deems to be necessary or appropriate to so demise the
portion of the Premises so recaptured and the cost of such work shall be paid by
Tenant. If Landlord declines, or fails to elect in a timely manner to recapture
the Transfer Space within such thirty (30) day period, then, provided Landlord
has consented or is deemed to have consented to the

 

15



--------------------------------------------------------------------------------

proposed Transfer, Tenant shall be entitled to proceed to transfer the Transfer
Space to the proposed Transferee, subject to the provisions of the last sentence
of this grammatical paragraph. Any subsequent proposed Transfer of the
applicable space shall be subject to this Section. If a proposed Transfer is not
consummated within six (6) months after the date of the relevant notice, Tenant
shall be required to submit a new notice to Landlord with respect to any
contemplated Transfer of the Transfer Space described in the first notice

20. CONVEYANCE BY LANDLORD. Landlord (or its successors or assigns) may, at any
time during the Term, convey its interest in the Premises, provided that, as a
condition to any such conveyance, the transferee or assignee of such interest
assumes in writing all of Landlord’s obligations and liabilities under this
Lease, which shall thereupon continue in full force and effect. From and after
the effective date of the conveyance, Landlord (or, in the case of successive
conveyance, its successors or assigns) shall be released and discharged from any
and all obligations under this Lease, except those already accrued.

21. ESTOPPELS. Tenant shall, at any time and from time to time upon not less
than ten (10) business days’ prior written request by Landlord, execute,
acknowledge and deliver to Landlord an estoppel statement in writing certifying
the date of commencement of this Lease, that this Lease is unmodified and full
force and effect if such is the fact (or if there has been a modification
thereof that the Lease is in full force and effect as modified and stating the
modifications), the dates to which the rentals and other charges have been paid
in advance, if any, and any other information as may be reasonably requested. It
is expressly understood and agreed that any such statement delivered pursuant to
this Paragraph may be relied upon by any prospective purchaser of the estate of
Landlord or the mortgagee or assignee of any mortgagee of any mortgage or the
trustee or beneficiary of any deed of trust constituting a lien upon the
Premises or upon the Property. If Tenant refuses to provide said estoppel
statement within five (5) business days after the giving of the notice pursuant
to Paragraph 16(g) as provided herein, it shall be considered an event of
default under this Lease.

22. LEASEHOLD PRIORITY AND SUBORDINATION.

22.1 Subordination. Tenant agrees that this Lease is and shall be subordinate to
any mortgage which has been or which hereafter may be placed upon the Premises
or the land or Building of which they are a part, by Landlord; provided, that,
as a condition to such subordination, Landlord agrees that it will obtain a
commercially reasonable nondisturbance agreement from any mortgagee or trust
deed beneficiary as to whom Tenant’s rights hereunder are or hereafter may
become subordinate. Within five (5) business days after Landlord’s request,
Tenant agrees to execute, acknowledge, and deliver any and all instruments which
are necessary or proper to effect the subordination of this Lease to any
mortgage, and hereby irrevocably appoints Landlord as Tenant’s attorney-in-fact
to make, execute, acknowledge and deliver any such instruments in the name an on
behalf of Tenant. Tenant hereby attorns and agrees to attorn to such person. The
word “mortgage” includes any mortgage, deed of trust, or security instrument
given to secure a loan or loans against the real property of which the Premises
are a part of (any and all modifications, extensions, renewals, and replacements
thereof, any and all advances thereunder.). Tenant shall not be deemed to be in
default under this Section 22.1, unless Tenant fails to deliver such instruments
within five (5) business days after Landlord has given Tenant the Notice
provided under Section 16.g.

 

16



--------------------------------------------------------------------------------

22.2 Lender Protection. In the event any proceedings are brought for the
foreclosure of, or in the event of exercise of the power of sale under, any
mortgage covering the Premises or the Property, or in the event the interests of
Landlord under this Lease shall be transferred by reason of deed in lieu of
foreclosure or other legal proceedings, or in the event of termination of any
lease under which Landlord may hold title, Tenant shall attorn to the transferee
or purchaser at foreclosure or under power of sale, or the lessor of Landlord
upon such lease termination, as the case may be (sometimes hereinafter called
“such person”), without any deductions or off set whatsoever, and shall
recognize and be bound and obligated hereunder to such person as the Landlord
under this Lease; provided, however, that no such person shall be (i) bound by
any payment of Rent for more than one (1) month in advance, except prepayments
in the nature of security for the performance by Tenant of its obligations under
this Lease (and then only if such prepayments have been deposited with and are
under the control of such person); (ii) bound by any amendment or modification
of this Lease made without the express written consent of the mortgagee or
lessor of the Landlord, as the case may be; (iii) obligated to cure any defaults
under this Lease of any prior landlord (including Landlord); provided, however,
that such person shall be responsible for ongoing maintenance and repair
obligations of the Landlord; (iv) liable for any act or omission of any prior
landlord (including Landlord); (v) subject to any offsets or defenses which
Tenant might have against any prior landlord (including Landlord); or (vi) bound
by any warranty or representation of any prior landlord (including Landlord)
relating to work performed by any prior landlord (including Landlord) under this
Lease.

23. ATTORNEY’S FEES. In the event that any dispute between the Landlord and the
Tenant should result in litigation (including a judicial reference pursuant or
arbitration), the prevailing party in such dispute shall be entitled to recover
from the other party all reasonable fees, costs and expenses of enforcing any
right of the prevailing party, including without limitation, reasonable
attorneys’ fees and expenses.

24. WAIVER. No waiver by either party of any default or breach of any covenant
hereunder shall be implied from any omission by either party to take action on
account of such default if such default persists or is repeated. No express
waiver shall affect any default other than the default specified in the waiver,
and then said waiver shall be operative only for the time and to the extent
therein stated. Waivers by either party of any covenant, term or condition
contained herein shall not be construed as a waiver of any subsequent breach of
the same covenant, term or condition. The consent or approval by either party to
or of any act by either party requiring further consent or approval shall not be
deemed to waiver or render unnecessary consent or approval to or of any
subsequent similar acts.

25. NOTICES. All notices shall be sent addressed to Tenant at the Premises as
follows:

 

 

Applied Micro Circuits Corporation

215 Moffett Park Drive

Sunnyvale, CA 94089

  Attn: L. William Caraccio

 

17



--------------------------------------------------------------------------------

with a copy to:   Miller, Morton, Caillat & Nevis, LLP   25 Metro Drive, 7th
Floor   San Jose, California 95110   Attn: Peter A. Kline and to Landlord as
follows:  

Moffett Park Drive Owner, LLC

c /o Four Corners Properties, LLC

  One Embarcadero Center, 37th Floor   San Francisco, CA 94111   Attn: Bruce
Burkard with a copy to:   Rockwood Capital, LLC   2 Embarcadero Center, Suite
2360  

San Francisco, CA 94110

Attn: Jason Oberman and Jennifer Levy

and a copy to:   Rockwood Capital, LLC   10 Bank Street, 11th Floor  

White Plains, New York 10606

Attn: David Becker

and a copy to:  

Paul Hastings LLP

55 Second Street, 24th Floor

San Francisco, California 94105

Attn: Stephen I. Berkman

or at such other place as either Landlord or Tenant may, from time to time,
respectively designate in a written notice given to the other. Any notice to be
given or to be served must be in writing and will be deemed to have been given
and received as follows: certified or first-class mail notices will be presumed
to be received three (3) business days after deposited in the United States
Mail; and notices sent by overnight courier service will be presumed to be
received one (1) business day after delivery to the overnight courier service.

26. HOLDING OVER. If Tenant remains in possession after expiration or
termination of the Term with or without the Landlord’s written consent, Tenant
shall become a tenant-at-sufferance, and there shall be no renewal or extension
of this Lease by operation of law. Landlord hereby expressly reserves the right
to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or other termination of this Lease.
TENANT ACKNOWLEDGES THAT LANDLORD INTENDS TO RENOVATE THE PREMISES FOLLOWING
TENANT’S VACATION OF THE PREMISES AND THAT IT IS EXTREMELY DIFFICULT AND
IMPRACTICABLE TO ASCERTAIN THE EXTENT OF DETRIMENT TO LANDLORD CAUSED BY THE
HOLDOVER BY TENANT UNDER

 

18



--------------------------------------------------------------------------------

THIS LEASE OR THE AMOUNT OF COMPENSATION LANDLORD SHOULD RECEIVE AS A RESULT OF
TENANT’S HOLDOVER. During the period of any such holding over, all provisions of
this Lease shall be and remain in effect except that the monthly Rent shall be
Three Hundred Fifty Thousand Dollars ($350,000) (whether or not Tenant
surrenders a portion of the Premises upon expiration of the Term). The inclusion
of the preceding sentence in this Lease shall not be construed as the Landlord’s
consent for Tenant to hold over. If Tenant fails to surrender the Premises upon
the termination or expiration of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender, any consequential damages and any
lost profits resulting therefrom. The provisions of this Section 26 shall not be
deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law.

27. SUCCESSORS. All the terms, covenants and conditions hereof shall be binding
upon and inure to the benefit of the heirs, executors, administrators,
successors and assigns of the parties hereto; provided, however, that nothing in
this Paragraph shall be deemed to permit any assignment, subletting, occupancy
or use contrary to the provisions of Paragraph 20.

28. COMPLETE AGREEMENT. This Lease contains all terms, covenants, conditions,
warranties and agreements of the parties relating in any manner to the rental
and use and occupancy of the Premises. No prior agreement or understanding
pertaining to the same shall be valid or of any force and effect.

29. WAIVER OF JURY TRIAL. LANDLORD AND TENANT HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LEASE OR ANY
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ANY ACTIONS
OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS LEASE. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR LANDLORD AND TENANT TO ENTER INTO THIS
LEASE, AND SHALL SURVIVE THE CLOSING OR TERMINATION OF THIS LEASE. Each party
hereby authorizes and empowers the other to file this Section 29 with the clerk
or judge of any court of competent jurisdiction as a written consent to waiver
of jury trial. Landlord and Tenant agree and intend that this paragraph
constitutes a written consent to waiver of trial by jury within the meaning of
California Code of Civil Procedure Section 631(a)(2).

30. TIME. Time is of the essence of this Lease and each of its provisions and
whenever a certain day is stated for payment or performance of any obligation of
Tenant or Landlord, the same enters into and becomes a part of the consideration
hereof.

 

19



--------------------------------------------------------------------------------

31. MISCELLANEOUS.

31.1 Captions. The captions in this Lease are for convenience only and shall not
in any way limit or be deemed to construe or interpret the terms and provisions
hereof.

31.2 Words. The words “Landlord” and “Tenant”, as used herein, shall include the
plural as well as the singular. Words used in the neuter gender include the
masculine and feminine. If there be more than one Landlord or Tenant, the
obligations hereunder imposed upon Landlord or Tenant shall be joint and
several.

31.3 Choice Of Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California.

31.4 Amendment. This Lease cannot be amended, altered or modified in any way
except in writing signed by the parties hereto.

31.5 Certified Access Specialist. Tenant acknowledges that Landlord has not
engaged a Certificate Access Specialist, as such term is defined in California
Civil Code Section 55.52, to inspect the Property.

32. LIABILITY OF LANDLORD AND TENANT.

32.1 Waiver. Except to the extent caused by the intentional or willful
misconduct or negligence of Landlord, its employees, agents and contractors,
Tenant hereby assumes all risk of damage to property and injury to persons, in,
on, or about the Premises from any cause whatsoever including without limiting
the generality of the foregoing, whether caused by water leakage of any
character from the roof, walls, or other portion of the Premises, the Building
or the Property, or caused by gas, fire, oil, electricity, or any cause
whatsoever , in, on, or about the Premises, the Building, the Property or any
part thereof and agrees that Landlord, and its partners, joint venturers,
members, shareholders, lenders and mortgagees, and their respective officers,
agents, property managers, servants, employees, and independent contractors
(collectively, “Landlord Parties”) shall not be liable for, and are hereby
released from any responsibility for, any damage to property or injury to
persons or resulting from the loss of use thereof, which damage or injury is
sustained by Tenant or by other persons claiming through Tenant.

32.2 Indemnity. Except to the extent caused by (a) Landlord’s Construction or
(b) the intentional or willful misconduct or negligence of Landlord, its
employees, agents and contractors, Tenant shall indemnify and hold the Landlord
Parties harmless from and defend Landlord and the other Landlord Parties against
any and all loss, cost, damage, injury, expense and liability, including,
without limitation, court costs and reasonable attorneys’ fees (collectively,
“Claims”): (i) incurred in connection with or arising from any cause in or on
the Premises (including, without limitation, Tenant’s installation, placement
and removal of Tenant Improvements, Alterations, fixtures and/or equipment in,
on or about the Premises); (ii) occurring in, on, or about any other portion of
the Property to the extent such injury or damage shall be caused by the
intentional or willful misconduct or negligence of Tenant or of the contractors,
agents, servants, directors, officers, employees, licensees or invitees

 

20



--------------------------------------------------------------------------------

of Tenant (collectively, the “Tenant Parties”) in, on or about the Premises,
Building and Property, or (iii) arising from any breach of this Lease by Tenant.
Tenant further agrees to indemnify and hold the Landlord Parties harmless from,
and defend the Landlord Parties against, any and all Claims arising from the
conduct of any work or business of Tenant Parties in or about the Property,
including any release, discharge, storage or use by Tenant Parties of any
Hazardous Material, hazardous waste, toxic substance, oil, explosives, asbestos,
or similar material. In the event of a discrepancy between the terms of this
Section and the terms of Section 7.2 (concerning Hazardous Material liability),
the latter shall control.

33. FORCE MAJEURE. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, moratorium, adverse weather, delays in receipt of
permits, fire or other casualty, and other causes beyond the reasonable control
of the party obligated to perform, except with respect to the obligations
imposed with regard to Rent and other charges to be paid by Tenant pursuant to
this Lease (collectively, a “Force Majeure”), notwithstanding anything to the
contrary contained in this Lease, shall excuse the performance of such party for
a period equal to any such prevention, delay or stoppage and, therefore, if this
Lease specifies a time period for performance of an obligation of either party,
that time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure. The foregoing shall in no event be deemed
to cause an extension of the Lease Commencement Date or Expiration Date, or in
any way eliminate or defer any obligation of Tenant to pay Rent for the period
in which a Force Majeure event occurs.

34. LANDLORD’S COVENANT OF QUIET ENJOYMENT. Provided Tenant performs the terms,
conditions and covenants of this Lease, and subject to the terms and provisions
hereof and the rights of any lenders or ground lessors of the Property, Landlord
covenants and agrees to maintain for the benefit of Tenant the quiet and
peaceful access to and possession of the Premises and access to and use of the
Common Areas for the Lease Term, without hindrance, claim or molestation by
Landlord or any other person lawfully claiming under Landlord. The foregoing
covenant is in lieu of any other covenant, express or implied. Notwithstanding
the foregoing, Landlord shall have the right to perform Landlord’s Construction
to the Building (excluding the Premises) and the Property during the Term.
Notwithstanding the foregoing, upon at least thirty (30) days advance notice to
Tenant, Landlord may install a test section of exterior glass in the portion of
the Premises located on the second floor of the Building and not above or
immediately adjacent to the recessed portion of the main entrance to the
Building (defined as the approximate 70 foot section of the Building between the
metal guard rails set on either side of the front entrance).

35. BROKERS’ OR FINDERS’ FEE. Each of the parties represents and warrants that
there are no claims for brokerage commissions or finder’s fees in connection
with the execution of this Lease and each of the parties agree to indemnify the
other against and hold it harmless from, all liabilities arising from any such
claim (including, without limitation, the cost of counsel fees in connection
therewith).

36. PARTIES REPRESENTED. This Lease has been jointly prepared by the parties
with the advice of independent legal counsel of their choice. Neither party
shall be entitled to have this Lease interpreted more strongly against the other
party by reason of any presumption which arises from the drafting of this Lease.

 

21



--------------------------------------------------------------------------------

37. RELATIONSHIP OF PARTIES. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent or of partnership or of joint venture or of any
association whatsoever between Landlord and Tenant, it being expressly
understood and agreed that neither the method of computation of rent nor any of
the other provisions contained in this Lease nor any act or acts of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of Landlord and Tenant.

38. OFAC. Tenant is currently (a) in compliance with and shall at all times
during the Term remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the Term be listed on,
the Specially Designated Nationals and Blocked Persons List maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

39. SEVERABILITY If any part or portion of this Lease is held by a court of
competent jurisdiction to be invalid, void or unenforceable, all of the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.

40. MULTIPLE COUNTERPARTS. This Lease may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

41. RULES. Landlord shall have the right at all times during the Term to
establish and enforce such reasonable rules and regulations as it deems
necessary in its reasonable discretion in conformance with rules and regulations
in comparable buildings to the Building to protect the tenantability, safety,
operation, and welfare of the Premises and the Property (the “Rules and
Regulations”). In the event of any inconsistency between the Lease and the Rules
and Regulations, the Lease shall prevail.

42. LIMITATIONS ON LIABILITY. Landlord and the Landlord Parties shall have no
personal liability with respect to any of the provisions of this Lease. If
Landlord is in default with respect to its obligations under this Lease, Tenant
shall look solely to the equity of Landlord in and to the Property for
satisfaction of Tenant’s remedies, if any. It is expressly understood and agreed
that Landlord’s liability under the terms of this Lease shall in no event exceed
the amount of its interest in and to said Property. In no event shall any of the
Landlord Parties be personally liable with respect to any of the provisions of
this Lease and Tenant hereby expressly waives and releases such personal
liability on behalf of itself and all persons claiming by, through or under
Tenant. In no event shall any of the Tenant Parties be personally liable with
respect to any of the provisions of this Lease and Landlord hereby expressly
waives and releases such personal liability on behalf of itself and all persons
claiming by, through or under Landlord. Neither Landlord nor any Landlord Party
shall be liable to Tenant or any other person for any

 

22



--------------------------------------------------------------------------------

consequential damages, special or punitive damages, or for loss of business,
revenue, income or profits even if caused by the active or passive negligence,
or intentional or willful misconduct, of any Landlord Party, and Tenant hereby
waives any and all claims for any such damages. Neither Tenant nor any Tenant
Party shall be liable to Landlord or any other person for any consequential
damages, special or punitive damages, except as set forth in Section 26 hereof,
even if caused by the active or passive negligence, or intentional or willful
misconduct, of any Tenant Party, and Landlord hereby waives any and all claims
for any such damages. Notwithstanding the foregoing, however, the terms of this
Section 42 shall in no way be construed to limit Landlord’s rights and remedies
against Tenant for loss of rent, including but not limited to rent recoverable
under California Civil Code Section 1951.2 or 1951.4.

43. AUTHORITY. The undersigned represent and warrant that the individuals
signing this Lease have the full authority to so execute this Lease.

[Signatures On Following Page]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:      TENANT:

MOFFETT PARK DRIVE OWNER, LLC,

a Delaware limited liability company

 

By:                                                                   
                                    

Name:

Title:

    

APPLIED MICRO CIRCUITS CORPORATION,

a Delaware corporation

 

By:                                                                   
                               

Name:  

Title:

 

24